DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-28-2020.
Claims 1, 3-6, 8, 10-25 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-28-2020 has been entered.

 Response to Arguments and Amendments
Withdrawn Rejections
	Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 14-19, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro treatment of cells using the four snRNA constructs described in the specification, does not reasonably provide enablement for methods of delivery of these constructs by any route in a subject, for methods of treating facioscapulohumeral muscular dystrophy in a subject, or for methods of inducing DUX4 exon skipping in any cell in vitro or in vivo
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth on 6-26-2020, and for the reasons set forth below.
Applicant’s Arguments
Applicants submit that the claimed subject matter meets the enablement requirement as detailed in Wands…
The breadth of the claims is not overly broad. The claims are drawn to a recombinant adeno-associated virus (rAAV) comprising one or more DUX4 U7-based snRNA constructs each construct comprising the nucleotide sequence set out in SEQ ID NO: 1; the nucleotide sequence set out in SEQ ID NO: 2; or the nucleotide sequence set out in SEQ ID NO: 1 and SEQ ID NO: 2 and methods of delivering the rAAV, inducing DUX4 exon skipping with the rAAV, and methods of treating facioscapulohumeral muscular dystrophy (FSFID) in a subject with the rAAV.

The specification provides working examples and guidance (Examples 1-3 and Figures 1-3B) for making and using U7-based snRNAs to prevent splicing of full-length DUX4, or inhibit its polyadenylation. As the Office acknowledges, the claimed constructs have been shown to knock down expression of DUX4 in vitro. Thus, the application-as-filed provides working examples of generating, in vitro.  

Applicant admits, however, that beyond this, the specification provides only prophetic examples for in vivo delivery and treatment efficacy for the conditions claimed in any subject. 
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The claims are drawn to methods of delivery in a subject, methods of treating facioscapulohumeral muscular dystrophy in a subject, and methods of inducing DUX4 exon skipping in any cell in vitro or in vivo comprising the administration, by any route, of a recombinant adeno-associated virus (rAAV) comprising one or more DUX4 U7-based snRNA comprising the nucleotide sequence set out in SEQ ID NO: 1; the nucleotide sequence set out in SEQ ID NO: 2; or the nucleotide sequence set out in SEQ ID NO: 1 and SEQ ID NO: 2.
Teachings in the specification.
The specification teaches the design and testing of four therapeutic U-7 based snRNAs. The U7-based snRNA constructs contain a U7 promoter, the SmOPT sequence, which is the binding site for Hnrnpa1, a hairpin loop sequence and the looped structure comprising the U7 transcript.  The specification also teaches SEQ ID No. 781 which comprises an anti-DUX4 antisense of SEQ ID NO. 5, which the specification describes as being “atop the DUX4 intron 2/exon 3 splice junction” (See specification on pages 17-18).  The specification also teaches SEQ ID No. 781, which binds to DUX4 atop the DUX4 polyA signal.  

Sequence 779: hU7-EXl-ASl (SEQ ID NO: 1) (bolded antisense sequence binds to nucleotides 1540-1571 of DUX4 SEQ ID NO: 5)
Sequence 780; hU7-pA-AS (SEQ ID NO: 4) (bolded antisense sequence binds to DUX4 SEQ ID NO: 5 atop the DUX4 polyA signal)
Sequence 781: hU7EX3-AS 1 (SEQ ID NO: 3 (bolded antisense sequence binds to DUX4 SEQ ID NO: 5, atop the DUX4 intron 2/exon 3 splice junction)
The specification teaches that pUC57 plasmid vectors expressing DUX4 and the therapeutic U7-based snRNA constructs were delivered to HEK293 cells in vitro using Lipfectamine-2000, either individually or in combinations, and several outcome measures were examined, including assessment of apoptotic cell death, measurement of DUX4 full-length and DUX4-short gene expression, as well as DUX4-activated biomarkers.  According to the specification, treatment of DUX4-expressing HEK293 cells in vitro with hU7-EXl-AS 1 or hU7-EXl-SD reduced full-length DUX4 protein expression as measured by Lowry assay, while hU7-EX1-AS1 significantly protected HEK293 cells from apoptotic cell death, as measured by caspase-3/7 assay.
The specification then discusses prophetic in vivo examples.
Contrary to Applicant’s assertions, one skilled in the art would not accept on its face the examples provided in the instant disclosure - of the four therapeutic U7-snRNA molecules designed and tested in vitro - as being correlative or representative of the ability to provide in vivo delivery, targeting, exon skipping and therapeutic effects in a subject,  as instantly claimed. Since determination of the factors required 
For these reasons, the instant rejection for lacking enablement over the full scope claimed is properly maintained.

Allowable Subject Matter
Claims 1, 3, 10-13, and 20 are allowed.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
Jane Zara
1-28-2021
/JANE J ZARA/Primary Examiner, Art Unit 1635